BALEY, Judge.
Defendant takes the position that the trial court erred in admitting evidence relating to matters which were not included in the Bill of Particulars furnished to him by the State. This assignment of error is based upon exceptions to the introduction of photographs of the victim’s residence, to the testimony of Sheriff Blane Yelton in corroboration of statements made to him by defendant, and to testimony of character witnesses for the State.
*725The purpose of a Bill of Particulars “is to give [defendant] notice of the specific charge or charges against him and to apprise him of the particular transactions which are to be brought in question on the trial, so that he may the better or more intelligently prepare his defense, and its effect, when furnished, is to limit the evidence to the transactions set out therein.” State v. Wadford, 194 N.C. 336, 339, 139 S.E. 608, 610.
Defendant was fully informed of the charges against him in this case and the specific transactions which gave rise to such charges. He was furnished all the information which was necessary to enable him to prepare any proper defense. The Bill of Particulars listed material witnesses which included Sheriff Yelton and the victim, Lester Morgan. To illustrate his testimony Sheriff Yelton was permitted to use photographs of the victim’s residence. He also testified in corroboration of statements made to him by Mr. Morgan. After defendant put his character in issue, the State in rebuttal was allowed to offer evidence of the bad character of defendant. 1 Stansbury, N. C. Evidence (Brandis rev.), § 105. All of this evidence is competent and was directly related to the transactions referred to in the Bill of Particulars and indictment. There was no attempt to surprise the defendant or bring in any irrelevant information.
We find that the evidence presented by the State was within the limits of the transactions set out in the Bill of Particulars and did not deprive defendant of a fair defense.
No error.
Judges Morris and Hedrick concur.